DeBRULER, Justice,
dissenting.
The plea of guilty was accepted on December 15, 1981, after the effective date of the rule announced in German v. State (1981), Ind., 423 N.E.2d 234, requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law in the case of Austin v. State (1984), Ind., 468 N.E.2d 1027. Both of these cases were recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. *209For the reasons stated in my dissent in White v. State supra, I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty.
Ind. Code § 85-4.1-1-8(d) (Burns Ed., Repl. 1979) requires the judge to inform the defendant "of any possible increased sentence by reason of the fact of a prior conviction or convictions ..." The trial court here did not so advise appellant Let-son, and consequently failed to "... meet an absolute prerequisite to the acceptance of the guilty plea." Linthicum v. State (1984), Ind., 465 N.E.2d 701. This record reasonably supports the conclusion that Letson did have a record of prior convictions. Under such cireumstances, I continue to regard it as imperative to vigorously enforce the requirements of the statute.